Per Curiam.

Suit for specific performance. Judgment for tbe plaintiffs. Appeal by tbe defendants.
Tbe facts of tbe case are these :
In 1859 Oliver Smith sold to Willis ■ Carpenter tbe land in question in this suit for 150 dollars. Tbe sale was by parol, but Carpenter paid 75 dollars of the purchase-money and took possession. Tbe land lies in Steuben county, Indiana.
In March, 1860, Vanscoten and Thompson recovered a judgment against Carpenter for about 175 dollars. Execution was issued and returned no property found, whereupon proceedings were instituted to subject tbe equitable interest of Carpenter in tbe land so purchased to sale. Tbe Court found that Carpenter bad personal property of tbe value of 97 dollars and 1 cent, that be was entitled to 202 dollars and 99 cents of tbe value of bis interest in tbe land to make up bis 800 dollars claimed as exempt from execution, and adjudged that bis interest in tbe land should be sold, subject to tbe claim of Smith for purchase-money unpaid, then about 100 dollars, and 202 dollars and 99 cents exempt from execution upon tbe claim of Carpenter. Tbe sale was made, Vanscoten and Thompson being tbe purchasers, subject, &e. After tbe sale they'tendered to Smith tbe amount due to him, but did not *223tender to Carpenter the amount due him as exempt from execution. The Court below ordered Smith to make a deed.
A. Mlison, for the appellants.
Blake § Chapin, for the appellees.
This was error.
The judgment is" reversed, with costs. Cause remanded.